Citation Nr: 0618720	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-30 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus, L5-S1 with lumbar radiculopathy, currently assigned 
a 60 percent evaluation.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1940 to December 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of February 2004 and January 2005, which denied, 
respectively, the veteran's claim of entitlement to an 
increased rating for his low back disability, and to a TDIU 
rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy the duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  Since 
1996, the veteran has been in receipt of a 60 percent rating 
for herniated nucleus pulposus, L5-S1 with lumbar 
radiculopathy, rated under Diagnostic Code 5293, which 
provided for a 60 percent rating for "pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief."  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1996).  That was the highest schedular 
evaluation provided at that time for intervertebral disc 
syndrome.  

Subsequently, the criteria for rating disabilities of the 
spine were revised.  Since the veteran's claim for an 
increased rating was filed after the new regulations became 
effective, his claim for an increased rating must be 
considered under the new regulations.  Under the new 
criteria, intervertebral disc syndrome is rated based on a 
general formula for rating spine conditions, or based on 
incapacitating episodes, whichever result in the higher 
evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).  

Since a 60 percent rating is the highest rating provided 
based on incapacitating episodes, the veteran cannot get a 
higher rating based on that code, and the fact that there is 
no medical evidence of any incapacitating episodes during the 
appeal period need not be belabored.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (an "incapacitating episode" is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician).  

Thus, a higher rating can only be granted based on the 
general formula for rating spinal conditions.  Under this 
formula, a rating higher than 60 percent may only be granted 
if there is unfavorable ankylosis of the entire spine, or if 
the veteran has limitation of motion, together with 
neurological symptoms which result in a combined evaluation 
of more than 60 percent, under 38 C.F.R. § 4.25.  Therefore, 
the veteran should be afforded an examination which pays 
particular attention to these criteria, and includes 
appropriate tests to objectively determine the extent of the 
neurological findings, including electromyogram with nerve 
conduction studies, as well as X-rays to determine whether he 
has symptoms such as disc space narrowing.  

With respect to the TDIU claim, the veteran, who has a single 
service-connected disability ratable at 60 percent, meets the 
schedular criteria for a TDIU rating, provided it is found 
that he is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, 
alone.  38 C.F.R. § 4.16(a).  (The veteran is also service-
connected for bilateral pterygium, evaluated noncompensably 
disabling, but it is neither contended, nor medically 
indicated, that pterygium, if currently present, affects his 
employability.)  Age is not a factor in a TDIU rating, and 
the effects of advancing age and of non-service-connected 
conditions may not be considered in support of a claim for a 
TDIU rating based on service-connected disability.  38 C.F.R. 
§ 4.19.

However, although the veteran was afforded an examination in 
connection with his TDIU claim in October 2004, the examiner 
identified the purpose of the examination as a "general 
medical evaluation due to individual unemployability claim of 
all his current disabilities noted."  In fact, only the 
veteran's service-connected disabilities can be considered in 
a TDIU rating.  The effects of non-service-connected 
conditions may not be considered, either in support of or 
against a claim for a TDIU rating based on service-connected 
disability.  See 38 C.F.R. § 4.19.  In other words, the fact 
that non-service-connected conditions, such as cardiovascular 
disease, renal failure, depression, and/or glaucoma, or his 
age of 90 years, may preclude employment are not factors for 
consideration.  It must be determined whether his back 
condition, by itself, would preclude employment.  Neither the 
October 2004 examination, nor the examination in January 
2004, to evaluate the severity of his herniated nucleus 
pulposus of the lumbosacral spine, included an opinion as to 
whether the veteran's service-connected disabilities, alone, 
preclude employment.  

In view of the above factors, the veteran must be afforded an 
examination which determines all manifestations, and the 
severity thereof, attributable to his herniated nucleus 
pulposus of the lumbosacral spine, and which includes an 
opinion as to whether such symptoms, alone, would preclude 
substantially gainful employment.  Further, in order to aid 
in such an evaluation, the veteran's VA medical records from 
October 2004 to the present should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Tell the veteran to send VA copies of 
any evidence relevant to his increased 
rating claim that is in his possession.  
See 38 C.F.R. § 3.159(b).  

2.  Obtain all VA treatment records dated 
from October 2004 to the present from the 
appropriate facility, and associate these 
records with the claims file.

3.  Thereafter, schedule the veteran for 
VA orthopedic and neurological 
examinations to determine the 
manifestations and severity of his 
service-connected herniated nucleus 
pulposus of the lumbosacral spine, to 
include whether such disability precludes 
employment.  The entire claims folder and 
a copy of this REMAND must be made 
available to the examiner(s) prior to the 
examination(s).  

All necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings.  The presence and extent of any 
functional loss due to painful motion, 
weakened movement, excess fatigability, 
and/or incoordination should also be 
addressed.  The neurological examination 
should include an electromyogram with 
nerve conduction studies.  Any other 
associated objective neurological 
abnormalities should be reported as well, 
including bowel and/or impairment, if 
present.  Only symptoms due to the 
service-connected herniated nucleus 
pulposus should be reported.  Symptoms due 
to age, intercurrent injury, or other 
conditions should not be included in the 
evaluation of the service-connected 
disability.  All findings and conclusions 
should be reported in detail.  

The written report should also include a 
medical opinion as to whether the symptoms 
of the veteran's service-connected 
herniated nucleus pulposus are sufficient, 
in and of themselves, to render the 
veteran unemployable, without regard to 
any non-service-connected disabilities, or 
the veteran's age.  The rationale for all 
opinions offered must be provided.  

4.  Thereafter, adjudicate the claims for 
a higher rating for herniated nucleus 
pulposus of the lumbosacral spine, and for 
a TDIU rating, in light of all evidence of 
record.  If either claim is denied, 
furnish the veteran and his representative 
with a supplemental statement of the case, 
and give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  

However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


